DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-6 and 9-10 the prior art of record does not teach he side part is of an integral structure, and comprises a top surface orthogonally crossing an inner side surface of the groove of the groove-type middle bezel, the flexible liquid-crystal display comprises a touch screen curved in a convex direction away from the bottom part, the touch screen is fixed on the top surface of the side part through the first adhesive, and an orthogonal projection of the touch screen onto a same plane falls into an orthogonal projection of the groove-type middle bezel onto the same plane.
Yoshida and Chen as previously cited teach flexible liquid-crystal-screen module, comprising: a groove-type middle bezel, a flexible liquid-crystal display and a backlight assembly, wherein, the groove-type middle bezel comprises a bottom part and a side part connected to the bottom part, and the bottom part and the side part enclose a groove of the groove-type middle bezel; the backlight assembly is fixed at the bottom part of the groove-type middle bezel, and the bottom part is configured to support the backlight assembly; the flexible liquid-crystal display is fixed on an opening of the groove of the groove-type middle bezel through a first adhesive, and the side part is configured to support the flexible liquid- crystal display;; the backlight assembly is spaced from the flexible liquid-crystal display, the backlight assembly comprises a backlight reflecting sheet, a backlight light-guide plate, a light bar, a backlight diffusing film and a backlight brightness-enhancement film stacked sequentially, the backlight assembly is fixed at the bottom of the groove of the groove-type middle bezel through a second 
Yoshida and Chen also teach a method of assembling a flexible liquid-crystal-screen module, comprising: fitting a backlight assembly at a bottom part of a groove-type middle bezel; wherein the groove-type middle bezel comprises the bottom part and a side part connected to the bottom part, and the bottom part and the side part enclose a groove of the groove-type middle bezel; fixing the backlight assembly at the bottom part of the groove-type middle bezel through a second adhesive; lapping and fixing a flexible liquid-crystal display on an opening of the groove of the groove-type middle bezel through a first adhesive, wherein the side part is configured to support the flexible liquid-crystal display, and the backlight assembly and the flexible liquid-crystal display are spaced from each other,Page 3 of 9Application No. 16/766,244 Attorney Docket Number C4201.10063US01Responsive to Office Action dated November 10, 2021wherein fitting the backlight assembly at the bottom of the groove of the groove-type middle bezel, comprises: sequentially stacking a backlight reflecting sheet, a backlight light-guide plate, a light bar, a backlight diffusing film, and a backlight brightness-enhancement film on the bottom of the groove of the groove-type middle bezel, a lateral side of the backlight assembly directly contacts with the inner side of the groove of the groove-type middle bezel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871